Opinion by
Cline, J.
It appeared from the testimony of the customs broker that in making the entry he made an error in his computation in deducting from the total export value the charge for freight from Argentina to New York, this item being deductible from a c. i. f. value but not from the export or Argentine value. He further testified that he had been entering such hides for many years and that this is the first instance where he had made such an error. The court, being satisfied that there was no intention to misrepresent the facts or defraud the revenue of the United States, granted the petition, citing Abstracts 31877, 37592, 38397, 38514, 39122, 39280, 42079, and 42274.